Mr. Justice Gordon
delivered the opinion of the court,
By the Act of April 10th 1867, the Pennsylvania Railroad Company was, inter alia, authorized and empowered, whenever it should deem it necessary so to do, to straighten and improve its lines of railroads, and, also, “to enter upon, acquire, take and appropriate such lands, tenements and property along, adjoining or contiguous to said railroads, or elsewhere, that they may deem necessary for the purpose of straightening of and improving of said railroads and constructing the needful appurtenances thereto.” This section embraces the right granted by the state to the company — the right of eminent domain. It is a franchise acquired from the Commonwealth quasi contract, and that it cannot be impeached or avoided by legislative act, except only after judgment of forfeiture duly pronounced, upon proper judicial process, is a fact so well settled as to be no longer the subject of discussion. But this right is necessarily subordinate to that of the citizen, for he holds his lands, or other property, by contract older and, therefore, superior to that of the company; and as this right of the natural person is quite as important and sacred as that of the artificial person, the legislature has been careful to recognise and secure it by the statutory provision, so that, before his property can be disturbed or appro*118priated, compensation must be made or adequate security given therefor. Here, then, we have the two rights clearly defined and recognised; the company’s right to take the property of the citizen and the citizen’s right to compensation. What remains is but a question of remedy. If the parties cannot agree upon the value of the property taken, some means must be provided by which it can be ascertained, and the owner must have some method by which he may enforce payment. The remedy is to be found in the 4th section of the Act of March 27th 1848. On the application of either party the Court of Common Pleas is required to appoint five disinterested persons for the purpose of viewing the property taken, or proposed to be taken, and settling the value thereof and the damages, on whose report, when returned and approved, judgment may be entered, from which execution may issue as in other cases. This, then, is the remedy prescribed, the means to be used in order to secure to the owner the value of his property. It is, however, but a remedy, and it neither enlarges nor abridges the rights vested in either party. Such being the case, we cannot see why the lawmaking power may not only amend the present remedy, but even substitute a new one, provided there be no interference with the company’s franchise or the citizen’s right.
The Act of 1874 gives to either party the right of appeal from the assessment of the viewers and, in this respect, has amended the Act of 1848.
The court below pronounced the Act of 1874 unconstitutional so far as it applied to the Act of 1848, and, on motion of the company, struck off the appeal taken by the appellants. In support of this action the learned judge has cited several decisions tending to prove that the Pennsylvania Railroad Co., in regard to the assessment of damages, is not subject to the Act of 1849, but to the Act of 1848, and that the latter, though not embracing the right of appeal, is constitutional. These propositions are undeniable; but the authorities, by which they are supported, do not hold that the Act of 1848 might not be amended. Hays v. The Commonwealth, 1 Norris 518, is also cited to prove that the charters of corporations were left, by the new constitution, as it found them, and that it neither did, nor could, authorize their alteration except by the consent of the companies holding them. The distinction, however, between that case and the one in hand is very broad; there the attempt was to alter the charter mode of election ; an attempt to introduce a radical change in the corporate organization; here, there is but a change made in the remedy ; the means to be used by the property-owner in order to obtain compensation, and in the peculiar forms of which remedy the company has no more of vested right than the citizen. We cannot consent that the legislature shall be deprived of its lawmaking power without some reason therefor. If indeed, it appeared that a franchise of the company had been invaded by the Act of *1191874, we would not hesitate to pronounce that act invalid, but we cannot see that such is the fact. The right of eminent domain remains to it intact; the right to straighten and improve its road has not been impaired, neither is it required to pay more for the property, it may see fit to appropriate, than formerly. If, then, this corporation can complain of the abduction of no right or power material to the exercise of its corporate functions, may it yet claim and maintain, as an inviolable franchise, a mere legal remedy, and so for ever perpetuate that remedy in spite of the legislative will ? W e think not. In this respect corporate rights occupy no higher plane than those of natural persons, and for this reason, a remedy can no more become absolute, in a corporation than in a natural person. Every contract, when entered into, is made in view of the laws then existing for the enforcement of contracts, and so the law becomes part thereof: Ogden v. Saunders, 12 Wheat. 259. Yet, though this is so, no one will contend that such laws may not be amended, or even repealed, provided new ones, looking to the same end, are substituted. The citizen is entitled to a remedy, otherwise his contract would be valueless, but the form thereof is within the legislative power, and this power cannot be restrained by the contract.
The rule of law upon this subject is, that whatever belongs merely to the remedy, adapted for the acquisition of a right, may be altered according to the will of the state, provided the alteration does not impair the obligation of a contract; and such result is not worked where a substantial remedy is left to the parties according to the ordinary course of justice: Bronson v. Kinzie, 1 How. 316; Kenyon v. Stewart, 8 Wright 179. In the case of the Kailroad Co. v. Hecht, 5 Otto 168, it was held by the Supreme Court of the United States (opinion by Mr. Chief Justice Waite), that, as to remedy, it has always been held that the legislative power of change may be exercised when it does not affect injuriously rights which have been secured. In accord with this sentiment is the conclusion of an eminent law writer, that laws, changing the remedies for the enforcement of legal contracts, will be considered valid though the new remedy be less convenient, or less prompt and speedy than the old : Cooley’s Const. Lim. 287. Of a like character are the remarks of Mr. Justice Strong, in the case of Pen-rose v. The Erie Canal Co., 6 P. F. Smith 46, that, in the Supreme Court of the United States, the distinction was early taken between the obligation of a contract and the legal remedy for its breach; that court holding that, whilst the obligation may not be impaired, the remedy to enforce it may be changed and even partially taken away.
The principle running through the above-cited authorities, will be observed to apply with double force to the case in hand when it is considered, that, not only is no right or obligation impaired bv *120the Act of 1874, but that the remedy itself is not restricted or made less efficient, but only enlarged and perfected, the right of appeal making it equivalent to a common-law action.
We finally conclude, then, that as this matter of remedy belongs as well to the property-owner as to the corporation; and as the former cannot be heard to complain of the action of the legislature in giving, by the Act of 1874, the power of appeal, neither can the latter, for the right of the latter, in the premises, is not superior to that of the former; both stand upon the same platform, and both must have the same judgment.
The order of the court below, of the 17th November 1877, striking off the appeal of Abraham E. and Susan E. Long is now reversed. The said appeal is restored, and a procedendo is awarded. Costs of this appeal to be paid by the appellee.
Paxson, J., dissents.